Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-11 and 13-21 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of independent claims 1, 13 and 21:
D]	responsive to identifying possible characteristic points of the calibration pattern within the transformed image of the calibration pattern, identifying, based on a number of iterations of steps B to F so far or a confidence value determined in a latest iteration of step F being equal to or above a threshold, characteristic points of the calibration pattern within a set of candidate points that consists of the identified possible characteristic points

For example, Brandt (US 2008/0095445) discloses selecting features from a set of candidate features: paragraph 4 (“…Selecting the best candidate feature includes selecting a candidate feature having a highest confidence that the group of pixels forming the respective candidate feature both (i) includes only pixels representing a feature in the image, and (ii) includes all pixels representing the feature in the image”.)  However, it does not disclose or suggest an iteration-related condition under which the selection is carried out.

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        January 14, 2022